Case 1:19-cv-09617-KPF Document 67-14 Filed 06/21/21 Page 1 of 2




          EXHIBIT N
                                                                                                                                                                     —        a      X
https://m.facebook.com/Newsweek/posts/10156952783401101
                                                          P
                                                                                         Case 1:19-cv-09617-KPF Document 67-14 Filed 06/21/21 Page 2 of 2
                                                              a d 11111 Newsweek - "I haven't seen...   X                                                                  a o
                                                                                                            facebook

                                                              el           Newsweek is on Facebook. To connect with Newsweek, log into
                                                                           Facebook.



                                                                                                                     01




                                                          el       Newsweek(?)
                                                                   March 1G           19 at 7:00 AM

                                                          "I haven't seen anything quite like that before."




                                                          NEWSWEEK.COM
                                                          Huge lake appears in Death Valley, one of the hottest, driest places on Earth
                                                          The lake appeared amid weeks of wet weather in California.



                                                                                                                     Share



                                                               Pages Liked by Page


                                                                            Downtime
                                                                                                                                                                          4:49 PM
                                   o                                                                                                                        A ig (1)))
                                                                                                                                                                         1/27/2021
                                                                                                                                                                         NEWS000098
